Citation Nr: 0723548	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for a chronic headache 
disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for disability of the 
lumbosacral spine, to include degenerative joint disease and 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1978 and from October 1979 to November 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2003 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  When arthritis or organic disease of the nervous 
system is manifested to a compensable degree within one year 
of separation from service, the disease may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide, inter alia, that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  The veteran has not 
been informed in this case that she should submit any 
evidence that is in her possession.  

In March 2006, the United States Court of Appeals for 
Veterans Appeals (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice has not yet been provided in this case.  

The appellant's service medical records contain an entry 
dated in May 1977 which reflects an impression of low back 
strain and an entry dated in January 1980 which documents her 
complaint of low back pain.  The report of the medical 
examination in October 1983 which she underwent for the 
purpose of the expiration of her term of active service shows 
a finding by the examining service department physician of a 
normal spine and normal other musculoskeletal system.  During 
the appeal period in this case, the appellant has stated that 
she has had low back pain for many years and she contends 
that such claimed low back pain of hers is due to an event or 
incident during her active service.

On this record, the Board finds that application of the 
provisions of 38 C.F.R. § 3.159(c)(4), the part of the VA 
regulations implementing the VCAA which pertains to medical 
examinations and opinions needed to decide service connection 
claims, requires that in order to assist the veteran-
appellant in the development of her claim for service 
connection for disability of the lumbosacral spine she must 
be afforded a VA orthopedic examination by a physician with 
the requisite training and expertise to examine her 
lumbosacral spine and to provide a medical opinion as to the 
likely etiology of her history of low back pain complaints.  
For that reason, the issue of entitlement to service 
connection for disability of the lumbosacral spine will be 
remanded for further development of the evidence.

In addition, it is noted that the appellant stated on a VA 
Form 21-526, Veteran's Application For Compensation and/Or 
Pension, received in September 2002, that from sometime in 
the year 1983 [a date in that year or a month in that year 
not stated] to the date of execution of the VA claim form she 
had received treatment at a VA Hospital in Birmingham, 
Alabama, for back pain and for headaches/sleep problems.  Any 
such treatment records are pertinent to the claims now on 
appeal to the Board and should be obtained and added to the 
record in this case prior to further appellate review.  

Furthermore, it is unclear from a review of the record 
whether the appellant's claimed disabilities of a chronic 
headache disorder and a sleep disorder are manifestations of 
some other disease or disorder, or are primary, self-standing 
disabilities.  The Board is, therefore, remanding this case 
to assist the appellant in the development of facts pertinent 
to her claims for service connection for a chronic headache 
disorder and a sleep disorder and to also seek medical 
clarification as the nature, severity, and likely etiology of 
such disorders.   
   
Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159 (in particular the 
requirement that she be informed that 
she should submit pertinent evidence 
that is in her possession), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC should obtain VA medical 
treatment records pertaining to 
evaluation and treatment of the low 
back, headaches and a sleep disorder, 
which are not already of record, and 
which are dated from November 1983 to 
the present.  

3.  The AMC should arrange for the 
appellant to be scheduled for an 
orthopedic examination by a physician 
with appropriate training and expertise.  
It is imperative that the examiner review 
the pertinent medical records, to include 
in-service and post-service treatment 
records, and other documents in the 
claims file.  After the records review 
and a clinical examination of the 
appellant, the examining physician should 
respond to the following question: Is 
there at least a 50 percent probability 
or greater that a current disorder of the 
appellant's low back/lumbosacral spine, 
if found, is etiologically related to an 
incident in or a manifestation during her 
active military service?  A rationale 
should be stated by the examiner for the 
opinions expressed.

4.  The AMC should arrange for the 
appellant to be scheduled for an 
examination pertaining to headaches and a 
sleep disorder.  It is imperative that 
the examiner review the pertinent medical 
records, to include in-service and post-
service treatment records, and other 
documents in the claims file.  After the 
records review and a clinical examination 
of the appellant, the examiner should 
respond to the following questions:  (1) 
Does the appellant currently have a 
chronic headache disorder?  (2) Does the 
appellant currently have a sleep 
disorder?
(3) If you answered either the first 
question or the second question or both 
the first question and the second 
question in the affirmative, is such 
chronic headache disorder and/or such 
sleep disorder of the appellant secondary 
to, that is, a manifestation or 
complication of some other disease or of 
injury residuals of the appellant or is 
the chronic headache disorder and/or the 
sleep disorder one which stands by 
itself?  (4) If you found the appellant 
to have a current chronic headache 
disorder, is there at least a 50 percent 
probability or greater that it is 
etiologically related to an incident in 
or a manifestation during her active 
military service?  (5)  If you found the 
appellant to have sleep disorder, is 
there at least a 50 percent probability 
or greater that it is etiologically 
related to an incident in or a 
manifestation during her active military 
service?   

A rationale should be stated by the 
examiner for the opinions expressed.

5.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



